 In the Matter of `ATLANTICBASIN-IRON-WORKS, INC:and., LOCAL39,INDUSTRIALUNION OF MARINEAND SHIPBUILDINGWORKERS, "OFAMERICA, CIO-Case,No. 9-R-4548.-Decided April 29, ,19.4..4.Mr. Frank B. Devlin,of New York City, for the Company.Botlibard; Greenstone, HarrisdTalisman,byMr. Clarence.Talis-man,of Newark, N. J., for the Union.Mr. William Strong,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Local 39, Industrial Union of Marine.and Shipbuilding Workers of America, CIO, herein called the Union,alleging that a question affecting commerce had arisen concerning therepresentation of employees of Atlantic Basin IronWorks, Inc.,Brooklyn, New York, herein called the Company, the National LaborRelations Board provided for an, appropriate hearing upon due noticebefore Richard J. Hickey, Trial Examiner.Said hearing was held atNew York City, on March 29, 1944.The Company appeared specially,and the Union appeared generally?All parties were afforded fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the.issues.The Trial Examiner's rulings made at the hearing are free fromprejudicial error, and are hereby affirmed.All parties were affordedan opportunity to file briefs with the Board.Upon the entire record in the case; the Board makes the following :FINDINGS OF FACT '1.THE BUSINESS OF THECOMPANYThe Company, a New York corporation, is engaged in the repair,equipment, and maintenance of vessels of both domestic and' foreignregistry operated in coastal, intercoastal and foreign commerce, andISee Section III, below.56 N. L. R. B., No. 25.126 ATLANTIC BASIN IRON WORKS, INC.127,operates its yard in'Brooklyn, New York.During 1943, its purchasesof raw materials were in excess of $1,500,000, over 30 percent of whichwas shipped to the Company from without the State of New York.During 1943,-als6, the Company repaired, equipped, or converted morethan: 12, steamships of over 10,000 tons capacity, which are engaged incoastal and intercoastal trade and commerce.2The Company admits that it is engaged in commerce- within- themeaning of the National Labor Relations Act.H. THEORGANIZATION INVOLVEDLocal 39, Industrial Union of Marine and Shipbuilding Workers ofAmerica, affiliated with the Congress of Industrial Organizations, is itlabor organization admitting tomembership employees of theCompany.III. -THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of the Company's timekeepers andcontrol sheet employees, on the ground that the Union is precludedfrom seeking to represent such employees by a contract between theUnion and the Company, dated August 11, 1942.The contract in ques-tion, in evidence, extends to the Union exclusive recognition as collec-tive bargaining representative of all 'of the Company's productionand maintenance employees, excluding, among' others, timekeepers..The Company asserts'that this exclusion of timekeepers from the pro-duction and maintenance unit precludes the Union from representingthe timekeepers in a separate unit and, further, that timekeepers area part of management.We disagree.As shown more fully in SectionIV, below, timekeepers are not part of management.Nothing in theprovision cited or elsewhere in the contract constitutes an undertakingby the Union not to- represent the timekeepers.We find, accordingly,that nothing in the contract constitutes a bar to this proceeding.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number of em-ployees in the unit hereinafter found appropriate.3We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.'IV.' THE APPROPRIATE UNIT'The Union asserts that all. timekeepers and control sheet employeesof the Company, excluding supervisory employees, constitute an ap-2 See alsoMatter of Atlantic Basin Iron Works,5 N. L. R. B. 402.8The Field Examiner reported that the Union submitted 31 authorizationcards, andthat there are 34 employees in the appropriate unit. 128DECISIONS OF NATIONAL i LABOR RELATIONS BOARDpropriate unit.The Company disputes the Union's assertion for thereasons discussed above.Timekeepersprepare, time cards, place them in.their racks, checkin employees on jobs, and record work statistics,lateness,absences, andchanges of jobs by employees.Timekeepers work in the plant and onships at outside piers, and on the piers.They have no power to hire,promote, discharge, discipline, or,otherwise effect changes in the statusof employees whose time they record, or 'effectively recommend suchaction.The timekeepers clearly perform the usual functions assignedto this category of employees. 'Nothing in the record or in our previousconsiderations respecting the status of timekeepers persuades us thattimekeepers should be' denied collective bargaining rights under the -Act.'We shall"include the timekeepers in the unit which we below-find appropriate.-The chief timekeeper and assistant chief timekeepers'supervise.and direct the activities of the timekeepers.The chief timekeeperhas authority to,hire, discharge; promote, or.discipline timekeepers,while the assistant chief timekeepers have the authority to effectivelyrecommend the, promotion, discharge, or discipline of timekeepers.The chief and assistant chief timekeepers fall within our definitionof supervisory employees.We shall exclude them from the unit.Control sheet employeesare under the supervision of the pay-rolldepartment.They receive the time cards from the timekeepers, doublecheck the cards and post the information on them onto control sheets.They have the same department badge .number and job number astimekeepers, receive the same hourly rate of pay, and punch the sametime clock as, and work in close cooperation with, the timekeepers.They are excluded from bonus payments which the office personnel re-ceive annually.Control sheet employees have no supervisory authorityover, or recommendatory authority as to any other employees.Weshall include the control sheet employees in the unit.We find that all timekeepers and control sheet employees41,,excludingthe chief timekeeper, the assistant 'chief timekeepers and any othersupervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect ichanges in- the status of employees,or 'effectively recommend such action, constitute-a. unit appropriatefor the purposes of collective bargaining within the meaning of See-tion 9 (b) of the Act.a* See e g.Matter of Bohn Aluminum& By assCorp, 47 NL. R. B. 1229; see alsoMatterof Maryland Drydoch Company,49 N L.it.B 733.See e. g,Matter of Inter Continent Itroraft Corp.,50 N L R. B Q9;Matter of ToddShipyards Corp,51 N L R B 1211 ; flutterof Alurninum'ForgingsInc.,54 N L R' B.1582, ATLANTICBASIN IRON WORKS, INC.129V.THE DETERMINATION, OF REPRESENTATIVESWe shall direct that the question,concerning representation whichhas arisen be resolved by an election by secret ballot among theemployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Directionof Elec-tion herein, 'subject to the limitations and additions set forth in theDirection sDIRECTION Or, ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations- Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to ,Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Atlantic BasinIronWorks, Inc., Brooklyn, New York, an election by secretballot shall be conducted as, early as possible, but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of 'the Regional Director for the Second Region,acting in this matter as agent for the National Labor Relations Board,and subject to Article III, Sections 10 and 11, of said Rules andRegulations, among the employees in the unit found appropriate inSection IV., above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during the said pay-roll period because they were illor on vacation or temporarily laid off, and including employees inthe armed forces of'the United States who present themselves in per-son at the polls, but excluding any who have since quit or been dis-charged for cause and have not been rehired or reinstated prior tothe date of the election, to determine whether or not they desire tobe represented by Local 39, Industrial Union of Marine and Ship-building Workers of America, affiliated with the Congress of Indus-trial Organizations for the purposes of collective bargaining."Some question may arise as to the eligibility of Frederick Trumpf and JosephMcAdamsto participate in the election.Trumpf, a timekeeper,is acting assistant chief timekeeper -during the illness of one of the assistant chief timekeepersTrumpf's eligibility to voteshall be governedby the positionhe occupies on the date of the election.If he is, still inhis presentcapacityof acting assistant chief timekeeper,he shall be ineligibleto vote.McAdams isa timekeeper who, in addition to his regular duties, checks the time cardsof theother timekeepers.He has no powers or authoilty which might place him withinour definition of a supervisory employee.McAdams is eligible to vote in the election.587784-45-vol 56--10